Citation Nr: 0811057	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-13 667	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gastric cancer, to 
include as a result of herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for kidney disease, to 
include as a result of herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of herbicide (Agent 
Orange) exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

This matter comes back before the Board of Veterans' Appeals 
(Board) from the United States Court of Appeals for Veterans 
Claims which set aside a Board decision rendered February 
2007.  This matter was originally on appeal from a February 
2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1958 to January 1963. 

2.	In March 2008, the Board was notified that the appellant 
died in July 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


